
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3578
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 6, 2012
			 Received; read twice and referred to the
			 Committee on the
			 Budget
		
		AN ACT
		To amend the Balanced Budget and Emergency
		  Deficit Control Act of 1985 to reform the budget baseline.
	
	
		1.Short titleThis Act may be cited as the
			 Baseline Reform Act of
			 2012.
		2.The
			 baselineSection 257 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as
			 follows:
			
				257.The
				baseline
					(a)In
				general(1)For any fiscal year, the
				baseline refers to a projection of current-year levels of new budget authority,
				outlays, or receipts and the surplus or deficit for the current year, the
				budget year, and the ensuing nine outyears based on laws enacted through the
				applicable date.
						(2)The baselines referred to in
				paragraph (1) shall be prepared annually.
						(b)Direct spending
				and receiptsFor the budget
				year and each outyear, estimates for direct spending in the baseline shall be
				calculated as follows:
						(1)In
				generalLaws providing or creating direct spending and receipts
				are assumed to operate in the manner specified in those laws for each such year
				and funding for entitlement authority is assumed to be adequate to make all
				payments required by those laws.
						(2)Exceptions(A)(i)No program established
				by a law enacted on or before the date of enactment of the Balanced Budget Act
				of 1997 with estimated current year outlays greater than $50,000,000 shall be
				assumed to expire in the budget year or the outyears. The scoring of new
				programs with estimated outlays greater than $50,000,000 a year shall be based
				on scoring by the Committees on the Budget or OMB, as applicable. OMB, CBO, and
				the Committees on the Budget shall consult on the scoring of such programs
				where there are differences between CBO and OMB.
								(ii)On the expiration of the suspension
				of a provision of law that is suspended under section 171 of
				Public Law
				104–127 and that authorizes a program with estimated fiscal
				year outlays that are greater than $50,000,000, for purposes of clause (i), the
				program shall be assumed to continue to operate in the same manner as the
				program operated immediately before the expiration of the suspension.
								(B)The increase for veterans'
				compensation for a fiscal year is assumed to be the same as that required by
				law for veterans' pensions unless otherwise provided by law enacted in that
				session.
							(C)Excise taxes dedicated to a trust
				fund, if expiring, are assumed to be extended at current rates.
							(D)If any law expires before the budget
				year or any outyear, then any program with estimated current year outlays
				greater than $50,000,000 that operates under that law shall be assumed to
				continue to operate under that law as in effect immediately before its
				expiration.
							(3)Hospital
				insurance trust fundNotwithstanding any other provision of law,
				the receipts and disbursements of the Hospital Insurance Trust Fund shall be
				included in all calculations required by this Act.
						(c)Discretionary
				spendingFor the budget year
				and each of the nine ensuing outyears, the baseline shall be calculated using
				the following assumptions regarding all amounts other than those covered by
				subsection (b):
						(1)Estimated
				appropriationsBudgetary resources other than unobligated
				balances shall be at the level provided for the budget year in full-year
				appropriation Acts. If for any account a full-year appropriation has not yet
				been enacted, budgetary resources other than unobligated balances shall be at
				the level available in the current year.
						(2)Current-year
				appropriationsIf, for any account, a continuing appropriation is
				in effect for less than the entire current year, then the current-year amount
				shall be assumed to equal the amount that would be available if that continuing
				appropriation covered the entire fiscal year. If law permits the transfer of
				budget authority among budget accounts in the current year, the current-year
				level for an account shall reflect transfers accomplished by the submission of,
				or assumed for the current year in, the President’s original budget for the
				budget year.
						(d)Up-To-Date
				conceptsIn calculating the
				baseline for the budget year or each of the nine ensuing outyears, current-year
				amounts shall be calculated using the concepts and definitions that are
				required for that budget year.
					(e)Asset
				salesAmounts realized from the sale of an asset shall not be
				included in estimates under section 251, 251A, 252, or 253 of this part or
				section 5 of the Statutory Pay-As-You-Go Act of 2010 if that sale would result
				in a financial cost to the Government as determined pursuant to scorekeeping
				guidelines.
					.
		3.Additional CBO
			 report to budget committeesSection 202(e) of the Congressional Budget
			 Act of 1974 is amended by adding at the end the following new
			 paragraphs:
			
				(4)(A)After the President’s budget submission
				under section
				1105(a) of title 31, United States Code, in addition to the
				baseline projections, the Director shall submit to the Committees on the Budget
				of the House of Representatives and the Senate a supplemental projection
				assuming extension of current tax policy for the fiscal year commencing on
				October 1 of that year with a supplemental projection for the 10 fiscal-year
				period beginning with that fiscal year, assuming the extension of current tax
				policy.
					(B)For the purposes of this paragraph,
				the term current tax policy means the tax policy in statute as
				of December 31 of the current year assuming—
						(i)the budgetary effects of measures
				extending the Economic Growth and Tax Relief Reconciliation Act of 2001;
						(ii)the budgetary effects of measures
				extending the Jobs and Growth Tax Relief Reconciliation Act of 2003;
						(iii)the continued application of the
				alternative minimum tax as in effect for taxable years beginning in 2011
				pursuant to title II of the Tax Relief, Unemployment Insurance Reauthorization,
				and Job Creation Act of 2010, assuming that for taxable years beginning after
				2011 the exemption amount shall equal—
							(I)the exemption amount for taxable years
				beginning in 2011, as indexed for inflation; or
							(II)if a subsequent law modifies the
				exemption amount for later taxable years, the modified exemption amount, as
				indexed for inflation; and
							(iv)the budgetary effects of extending
				the estate, gift, and generation-skipping transfer tax provisions of title III
				of the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act
				of 2010.
						(5)On or before July
				1 of each year, the Director shall submit to the Committees on the Budget of
				the House of Representatives and the Senate, the Long-Term Budget Outlook for
				the fiscal year commencing on October 1 of that year and at least the ensuing
				40 fiscal
				years.
				.
		
	
		
			Passed the House of
			 Representatives February 3, 2012.
			Karen L. Haas,
			Clerk.
		
	
